              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00078-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                          ORDER
                                )
MARION KENT COVINGTON           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Seal Response to Government’s Objections to Pre-Sentence

Report [Doc. 58].

     The Defendant, through counsel, moves the Court for leave to file a

Response to Government’s Objections to Presentence Report under seal in

this case. For grounds, counsel states that the response includes information

contained in prior sealed filings, including information contained in the

Presentence Investigation Report and the Government’s objections thereto.

[Doc.58].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

February 28, 2019, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the response and attachments thereto contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. Finally,

having considered less drastic alternatives to sealing the document, the

Court concludes that sealing of the Defendant’s Response and attachments

thereto is necessary to protect the Defendant’s privacy interests.

     Upon review of the Defendant’s Response and attachments thereto,

the Court finds that the Response and attachments thereto contain case

material and information of the nature that is ordinarily sealed and

appropriate to be shielded from public access. See United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018).




                                      2
      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file a Response and attachments thereto under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Unopposed

Motion to Seal Response to Government’s Objections to Pre-Sentence

Report [Doc. 58] is GRANTED, and the Defendant’s Response [Doc. 57] and

attachments thereto [Docs. 57-1, 57-2, 57-3, 57-4, 57-5] shall be filed under

seal and shall remain under seal until further Order of the Court.

      IT IS SO ORDERED.
                                 Signed: March 2, 2019




                                        3
